NOTICE OF ALLOWANCE
Status of Claims
Applicant's arguments, filed 02/23/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 02/23/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 8-11 and 20.
Applicants have canceled claims 2-7, 12-19, and 21-29.
Applicants have left claim 1 as previously presented. 
Claims 1, 8-11, and 20 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102 – Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, see page 5 of Remarks, filed 02/23/2022, with respect to claims 2, 6, 8-11, 22, and 28 have been fully considered and are persuasive. Applicants have canceled claims 2, 6, 22, and 28. Applicants have further amended claims 8-11 to depend from allowed claim 1. The 102 rejection of claims 2, 6, 8-11, 22, and 28 has been withdrawn. 
Claim Rejections - 35 USC § 103 – Withdrawn
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Response to Arguments
Applicant’s arguments, see page 5 of Remarks, filed 02/23/2022, with respect to claims 3, 4, 23, and 24 have been fully considered and are persuasive. Applicants have canceled claims 3, 4, 23, and 24. The 103 rejection of claims 3, 4, 23, and 24 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8-11 and 20 are allowable over the prior art of record. The closest prior art of record includes Willis (Pub. No. US 2007/0299617), cited in the previous Office Action. 
	Willis discloses an in vivo biosensor with a plurality of electrodes to output a current proportional to a magnitude of an amount of an analyte and adjust the output current for drift due to biofouling (Abstract, Fig. 24, and para. [0058]). Willis discloses a biosensor configured (Fig. 4C) wherein a working electrode and a counter electrode are implanted within a subject, and a reference electrode is in contact with the skin surface of a subject (para. [0167]). 
However, Willis does not disclose, teach, or reasonably suggest success with two inter-digitated electrodes and the probe being implantable using a needle size of 26-gauge or below. Willis explicitly teaches away from a fully implanted, 3 electrode biosensor (Fig. 4A, para. [0139], [0147], “in vivo glucose biosensors of first illustrative biosensor configuration require frequency recalibration … the recalibration process is time consuming, inconvenient and expensive”). The system of Willis requires an electrode to be used on the surface of the skin .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/K.W.K./Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791